Title: To Thomas Jefferson from James Madison, 10 December 1796
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Decr. 10. 96
                    
                    Exitus in dubio is still the Motto to the election. You must reconcile yourself to the secondary as well as the primary station, if that should be your lot. The prevailing idea is that Pinkney will have the greatest number of votes: and I think that Adams will be most likely to stand next. There are other calculations however less favaroble to both. The answer to the President’s speech is in the hands of Ames, Sitgreaves Smith of Carola. Baldwin and myself—The form is not yet settled. There is a hope that it may be got into a form that will go down without altercation or division in the House. Yrs. sincerely
                    
                        Js. M. Jr
                    
                